Case 1:20-cv-20812-KMW Document 75 Entered on FLSD Docket 12/16/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-20812-CIV-WILLIAMS

  TERRA’S GARDEN, LLC,

        Plaintiff,

  vs.

  CONTINENTAL CASUALTY CORPORATION,

       Defendant.
  ________________________________/

                                           ORDER

        THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’ report

  and recommendation (“Report”) (DE 69) on Plaintiff’s motion for voluntary dismissal (DE

  58). In the Report, Judge Torres recommends that Plaintiff’s motion (DE 58) be granted

  without prejudice, subject to the Parties’ agreed-upon conditions for the later refiling of

  the suit. (DE 69). On December 15, 2020, the Parties filed a joint notice informing the

  Court that “neither party had an objection to the Report and Recommendation of

  Magistrate Judge Edwin Torres,” and requested that the Court “enter an Order abating all

  deadlines and dismissing the matter following the terms and conditions set forth in the

  report.” (DE 72). Upon an independent review of the Report, the record, and applicable

  case law, it is ORDERED AND ADJUDGED as follows:

        1. The conclusions in the Report (DE 69) are AFFIRMED AND ADOPTED.

        2. Plaintiff’s motion for voluntary dismissal (DE 58) is GRANTED.

        3. This action is DISMISSED WITHOUT PREJUDICE subject to the Parties’

            agreed-upon conditions for the later refiling of the suit.

        4. All pending motions are DENIED AS MOOT.
Case 1:20-cv-20812-KMW Document 75 Entered on FLSD Docket 12/16/2020 Page 2 of 2




          5. All outstanding deadlines are CANCELLED.

          6. The Clerk is directed to CLOSE this case.

          DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of December,

  2020.




                                             2
